NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

CELIA VICTORINA BENAVIDEZ,                       No. 07-74325

               Petitioner,                       Agency No. A094-454-970

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Celia Victorina Benavidez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s decision finding her removable and denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal and voluntary departure. We dismiss the

petition for review.

      We lack jurisdiction to review Benavidez’s contentions regarding her

conviction because she failed to exhaust the contentions before the BIA. See

Figueroa v. Mukasey, 543 F.3d 487, 492 (9th Cir. 2008) (“The exhaustion doctrine

requires that the petitioner put the BIA on notice as to the specific issues so that the

BIA has an opportunity to pass on those issues.”) (internal quotations and

alterations omitted).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     07-74325